Eschweileu, J.
(dissenting). The defalcation by defendant Carey, county treasurer, in each of his terms as such, gave rise to a separate, distinct, and independent cause of action at law as against him and his several sureties for each respective term. Each surety, of course, was a proper party with the officer in any action involving the term for which it gave bond. Ehlers v. Automobile L. Co. 166 Wis. 185, 164 N. W. 845.
At the end of the first term defendant Carey and his surety for that term became immediately liable for any and *426all defalcations during such first term. The surety for the second term was in no wise interested in, concerned with, or liable for any such defalcation, and was not a necessary or proper party in any litigation concerning such first term. The same is true as to the second term and first surety.
Sec. 2647, Stats., provides that causes of action that may be united, in one complaint must affect all the parties to the action. Midland T. C. Co. v. Illinois S. Co. 163 Wis. 190, 157 N. W. 785; Weinzirl v. Weinzirl, 176 Wis. 420, 425, 186 N. W. 1021. That the defaulting treasurer in these two terms happens to be the same individual does not, in my judgment, create a situation properly permitting the joinder here upheld, any more than such a joinder would be proper as to the terms of two different county treasurers or two or more defaulting officials holding different offices with their respective sureties.
At some stage of the case as it is now permitted, and before judgment, the definite amount of the defalcation in the first term of the county treasurer must be ascertained, and for such amount, and none other, can judgment be entered against his surety for that term, and no part of such amount can be chargeable against the surety for the second term or form any part of the judgment as against it. The same is so as to the second term. Sec. 4096 provides a simple and often applied method of ascertaining, before pleading and before trial, from an examination of such an individual defendant as the treasurer here, his agents or employees, all that can be hoped for or expected to be ascertained on the trial of the action itself. Sec. 4068 permits such examination on the trial. That the plaintiff has failed to avail itself of the simple remedy under sec. 4096 does not seem to me to convert that which is an action at law, so far as each surety is concerned, and in which it has the constitutional right to a trial by jury, into that which is herein denominated an equitable action.
In effect there is here being permitted the obtaining a dis*427covery under oath in aid of the prosecution of an action at law against the second surety by the use of another action brought against the first surety, and vice versa. Such bills of discovery, however, have been prohibited in this state since the adoption of the Code. Sec. 54, ch. 137, R. S. 1858. Such express prohibition of that method of obtaining information from an adversary has remained ever since then and forms the first sentence of sec. 4096, supra.
I think there is here a clear overruling of what was held in Midland T. C. Co. v. Illinois S. Co. 163 Wis, 190, 157 N. W. 785, supra, and is a disregard of the express provisions of sec. 2647, supra. While heartily agreeing that the purpose of the Code is to simplify and expedite legal procedure, yet the result reached in this case does not seem to me to be within the letter or the spirit of the Code, in furtherance of orderly procedure, recognition of constitutional rights, or necessary for justice.